Citation Nr: 0934761	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  09-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE


Entitlement to service connection for an acquired psychiatric 
disorder, to include claustrophobia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active military service from June 1971 to 
June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 2009, the Veteran testified at a Travel Board 
hearing in Lincoln, Nebraska, before the undersigned Veterans 
Law Judge.  The hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran was evaluated during active service for 
psychiatric symptoms which were attributed to chronic 
depressive reaction and passive-dependent personality 
disorder, but a continuing disability was not then present.  
He has not presented competent medical evidence of a current 
psychiatric disability to include claustrophobia.  

2.  A personality disorder is not a disability for VA 
compensation purposes.


CONCLUSION OF LAW

An acquired psychiatric disorder to include claustrophobia, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 4.9, 4.127 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127; Winn v. Brown, 8 Vet.App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  See 
also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

That notwithstanding, a fundamental element of a claim for 
service connection is competent evidence of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
has noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  The Board 
recognizes that the presence of a chronic disability at any 
time during the claims process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the 
requirements nevertheless require a medical nexus to active 
military service.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Factual Background and Analysis

The Veteran contends that he has an acquired psychiatric 
disorder, to include claustrophobia, which had its onset 
during military service.  However the primary impediment to a 
grant of service connection is the absence of medical 
evidence of a current disability.

Service treatment records (STRs) show that in April 1974 the 
Veteran was referred for psychiatric evaluation due to 
numerous disciplinary problems.  At that time he indicated an 
inability to adjust to military life and had done fairly well 
except that he could not " stand being on ship."  On 
examination the Veteran was not psychotic and had moderate 
longstanding depression and loneliness.  He missed his 
mother, who had died from cancer, but was not suicidal and 
denied drug abuse.  The final diagnosis was chronic 
depressive reaction and underlying passive-dependent 
personality disorder.  The Veteran was considered unsuitable 
to continue service and was processed for discharge.  At his 
separation in May 1974, clinical evaluation of his 
psychiatric status was within normal limits and the 
examination report did not reference the presence of mental 
problems or impairment of any sort.  

Likewise there are no medical records immediately subsequent 
to service that contain diagnoses of any pertinent 
disability.  In fact, the claims folder is devoid of any 
treatment records or other medical documents pertaining to 
the Veteran's claimed psychiatric disorder until 2008, when 
he underwent VA examination.  The examiner reviewed the 
claims file in its entirety, noting the Veteran's family 
history, including the death of his mother, as well as his 
military history.  The Veteran reported several infractions 
for being AWOL (absent without leave) during service.  He 
attributed some of the reasons for being AWOL, to drinking 
and using drugs.  He also reported that while serving in the 
military he felt extremely anxious when onboard ship and in 
confining spaces.  Post service the Veteran was arrested 
several times for drunk driving, most recently in the late 
1990s. 

During examination the Veteran reported no mental health 
symptoms other than occasionally feeling down.  He described 
this as boredom and loneliness, which was exacerbated by 
alcohol use.  He also reported that he was claustrophobic and 
that his greatest fear was waking up in a coffin.  He stated 
that he could not be tied up or handcuffed and that when he 
is in a car he must have the windows open.  The examiner 
concluded that none of the Veteran's symptoms met the 
criteria for a diagnosis under DSM-IV.  The examiner also 
concluded that the Veteran's claimed current mental condition 
was less likely as not caused by or a result of the diagnosed 
chronic depressive reaction and underlying passive-dependent 
personality diagnosed in service.  This medical report 
provides an opinion, consistent with the Veteran's medical 
history and uncontroverted by any other medical evidence of 
record.  

In August 2008, the RO obtained copies of Social Security 
Administration (SSA) medical records.  A physical assessment 
shows the Veteran met the medical requirements for disability 
benefits due to status post L3-S1 fusion, status post left 
foot fracture and a history of left knee arthroscopy.

In this case, service connection is not warranted.  Although 
STRs do show a diagnosis of chronic depressive reaction and 
personality disorder, the fact that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, supra.  There is no post-service evidence 
that the Veteran is currently being treated for depression or 
claustrophobia and the VA examiner in 2008 found no objective 
clinical evidence of either disability.  While the Board does 
not dispute the Veteran's in-service history, there is no 
objective clinical confirmation that he currently suffers 
from an actual disability.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (service connection may not be granted 
for symptoms unaccompanied by a diagnosed disability).  The 
medical evidence of record is negative for an acquired 
psychiatric disability, and the Veteran's in-service history 
alone cannot satisfy that criteria.

To the extent that the Veteran's psychiatric symptoms have 
been attributed to his passive-dependent personality 
disorder, service connection also is not warranted because 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Consequently, there is no legal basis to grant service 
connection for this disorder.  Since the law, rather than the 
evidence, is dispositive on this issue, service connection is 
not warranted for the Veteran's personality disorder.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board has also considered the Veteran's lay statements as 
well as testimony provided during his hearing in July 2009.  
He essentially reiterated previously submitted information 
regarding his symptoms and complaints made during the course 
of this appeal.  As to his assertions that he developed a 
psychiatric disability as a result of service, the Board 
notes that he can attest to factual matters of which he had 
first-hand knowledge, e.g., symptoms of depression and 
claustrophobia.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  In addition, service treatment records, as 
above noted, do demonstrate psychiatric evaluation of these 
symptoms during active service.  

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, 557 F.3d 
1355 (2009) (confirming that, "in some cases, lay evidence 
will be competent and credible evidence of etiology").  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a psychiatric disability 
and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Here, the Veteran's lay statements are 
of no probative value when weighed against the other evidence 
of record.  In this case, as explained above, the VA examiner 
in 2008 did not find the Veteran to exhibit a psychiatric 
disability.  The Veteran's opinion, to the extent it is to be 
accorded some probative value, is far outweighed by the 
detailed findings provided by the VA examiner who discussed 
his symptoms, complaints, and manifestations.  

For the reasons stated above, the preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in July 2008 and October 2008, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters also informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record and the RO 
obtained VA examination in 2008.  All obtainable evidence 
identified by the Veteran relative to the claim has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, supra.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include claustrophobia is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


